Citation Nr: 1037890	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from July 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In July 2008, the Board reopened a claim of service connection 
for a back disorder and remanded the claim to the agency of 
original jurisdiction (AOJ) for further development.  In that 
decision, the Board also denied the Veteran's petition to reopen 
claims of service connection for a knee disorder and an acquired 
psychiatric disorder.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2009, the 
Veteran's representative and VA General Counsel filed a joint 
motion for partial remand of the Board's July 2008 decision.  The 
parties agreed that the petition to reopen a claim of service 
connection for a knee disorder was to be remanded to the Board 
and that the Veteran was abandoning his appeal to reopen the 
claim of service connection for an acquired psychiatric disorder.  
In a June 2009 order, the Court granted the joint motion and 
remanded the knee disorder claim to the Board for compliance with 
the joint motion.  The Court dismissed the acquired psychiatric 
disorder claim and it is not before the Board.  The Court left 
intact that portion of the July 2008 decision that addressed the 
reopening and remand of the claim of service connection for a 
back disorder.

In October 2009, the Board reopened the claim of service 
connection for a knee disorder and remanded the claim to the AOJ 
for additional development.

(The decision below addresses the Veteran's claim of service 
connection for a knee disorder.  The claim of service connection 
for a back disorder is addressed in the remand that follows the 
Board's decision.)


FINDING OF FACT

The Veteran does not have a knee disorder that is attributable to 
his active military service.


CONCLUSION OF LAW

The Veteran does not have a knee disorder that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for a knee 
disorder has been accomplished.  Through February 2004, August 
2007, and December 2009 notice letters, the Veteran was notified 
of the information and evidence needed to substantiate his claim 
of service connection.  The August 2007 and December 2009 letters 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in August 
2010, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2004, August 2007, and 
December 2009 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his claimed disability.  
Consequently, a remand of the service connection issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with this issue.  
The Veteran's service treatment records were already associated 
with the claims file.  Treatment records have also been obtained 
from the VA Medical Centers (VAMCs) in:  Tucson, Arizona; 
Brentwood, California; Fresno, California; Palo Alto, California; 
and Oklahoma City, Oklahoma.  Additionally, records from multiple 
private treatment providers identified by the Veteran have also 
been obtained.

Pursuant to a remand by the Board in July 2007, the Veteran was 
to be assisted in obtaining medical records from the following 
treatment providers:  (1) the Muskogee Regional Medical Center; 
(2) the California Medical Facility; (3) Richard F. Fellrath, 
M.D.; (4) Christopher E. Wolfla, M.D.; and (5) the Lexington 
Assessment and Reception Center.  

Records from Orthopedic Associates (where Dr Fellrath worked), 
the Oklahoma University Medical Center (where Dr. Wolfla worked), 
and the Oklahoma Department of Corrections (including the 
Lexington facility) were successfully obtained.  The Muskogee 
Regional Medical Center and California Medical Facility provided 
negative responses regarding the record requests.  In any event, 
relevant records from the Muskogee Regional Medical Center (also 
known as the Muskogee General Hospital) were already associated 
with the claims file.  In compliance with 38 C.F.R. 
§ 3.159(c)(1), VA has made reasonable efforts to obtain the 
identified potentially relevant evidence that was not in the 
custody of a Federal department or agency.  A remand for further 
requests would likely be futile and is not necessary.  When the 
claim was most recently in remand status, additional private 
records were obtained from the Baptist Medical Center of Oklahoma 
after the Veteran identified that facility.

Pursuant to the Board's October 2009 remand, the Veteran was 
provided a VA examination in connection with his claim in June 
2010, the report of which is of record.  That examination report 
contains sufficient evidence by which to decide the claim in 
regards to a diagnosis of the claimed knee disorder and a 
possible relationship between the disorder and the Veteran's 
military service.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records probative 
of his claim on appeal that need to be obtained.  In July 2010 
and August 2010, the Veteran stated that he did not have any 
additional information or evidence to submit to support his 
claim.  Thus, VA has properly assisted the Veteran in obtaining 
any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran asserts that he has a knee disorder that is a result 
of his active military service.  He has not identified any 
specific injury, but he has implied that he had a meniscus tear 
or cartilage tear in the right knee during service, possibly 
after he was jumping.  The Veteran maintains that any current 
disability is related to that tear.  Thus, he contends that 
service connection is warranted for a knee disorder.

A review of the evidence of record reveals that the Veteran has a 
right knee disorder.  In June 2010, he underwent VA examination 
pursuant to the Board's October 2009 remand.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
right knee after examining him and reviewing recent x-rays of the 
right knee.  Additional VA and private treatment records document 
complaints of right knee pain and swelling during the pendency of 
the claim.  Moreover, the Veteran was seen at the Palo Alto VAMC 
in April 1976 for swelling and pain in the right knee.  
Furthermore, records were obtained from Baptist Medical Center of 
Oklahoma while the claim was most recently in remand status.  
Those records show that, in November 1976, the Veteran underwent 
an arthrotomy of the right knee and removal of the medial 
meniscus to address a torn medial meniscus of the right knee.  
Thus, the evidence establishes the "current disability" element 
of the claim.  In order for service connection to be warranted, 
the evidence must show that the Veteran experienced an injury, 
disease, or event during active military service to which his 
right knee disorder may be linked or that his right knee is 
otherwise attributable to service.

(Although this claim on appeal is characterized as a claim of 
service connection for a "knee" disorder, the Veteran's 
contentions have pertained to the right knee.  The record is 
generally silent as to the Veteran's left knee.  Problems with 
the left knee were not evident until it was noted in a January 
2010 VA treatment record that the Veteran twisted his left knee 
three weeks earlier.  The Veteran has not alleged that he had any 
type of left knee injury during military service, and the record 
does not reasonably raise a theory of entitlement for a left knee 
disorder.  Even by the Veteran's own contentions, there is no 
basis for finding that a left knee disorder is traceable to 
military service.  The analysis below focuses primarily on the 
Veteran's claim regarding his right knee.)

The Veteran's service treatment records do not document any 
complaints of, treatment for, or diagnoses of a knee problem.  
There are multiple entries concerning other areas of the body, 
predominantly in 1973 in regards to low back problems.  The 
Veteran underwent a separation examination in November 1973 that 
was normal concerning the lower extremities.

Although the service records are negative for any reference to 
the knees, the Veteran is competent to report factual matters of 
which he had first hand knowledge, such as injuring his right 
knee.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Nevertheless, the Board does not find the Veteran's statements in 
furtherance of his claim concerning an in-service tear in the 
right knee or other right knee injury to be credible.

The absence of documentation in the service treatment records in 
regards to a right knee injury weighs against the credibility of 
the Veteran's statements.  Notably, lay evidence cannot be 
determined to lack credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the lack of 
credibility is not merely because there is unaccompanied medical 
evidence, but because of the information contained in the 
contemporaneous medical evidence along with the additional 
information in the post-service evidence dated in 1976.

With respect to the service treatment records, there are over 15 
entries regarding complaints of low back problems.  If the 
Veteran experienced a right knee injury, including an injury such 
as a tear of cartilage or ligaments, it would be inconsistent 
that there are no similar entries concerning the right knee.  
Additionally, at his separation examination, the Veteran made 
note of problems concerning his low back, cramping in legs, 
depression, and nervousness.  The Veteran's claims of 
experiencing a right knee injury during service lack credibility 
because he did not make note of right knee problems at his 
separation examination in a similar manner to other matters of 
which he made note.  Moreover, the examiner marked the lower 
extremities portion of the separation examination as normal which 
is inconsistent with problems with the knee.

In regards to the post-service treatment records dated in 1976, 
the records from the Palo Alto VAMC reflect that the Veteran was 
seen for complaints of right knee pain in April 1976.  At that 
time, he reported that the problems began two years prior-a 
timeframe that would have been after his separation from military 
service.  There was swelling of the right knee with some pain on 
pressure.  A diagnosis of an old knee injury with edema was 
provided.  Another note indicates a history of a cartilage tear 
of the right knee in 1974.  In a third Palo Alto record from 
April 1976, the Veteran provided a history of a right knee injury 
occurring in service in 1974 after he was jumping.  The Veteran 
also reported at that time that a military physician told him 
that he had a cartilage tear and would need surgery.  The VA 
treatment provider noted some clicking and crepitation on 
examination and indicated that a meniscus tear was to be ruled 
out.

Despite the Veteran's self-reported history, as noted previously, 
the service treatment records are negative for complaints of or 
treatment for right knee pain or a meniscus tear.  The VA 
treatment providers were merely putting to paper what the Veteran 
was reporting to them.  However, the reported history of an in-
service knee injury is not substantiated by the service treatment 
records.  There are no records showing a knee injury, including a 
meniscus tear, and there are no records documenting that a 
military physician addressed any such issue.  This type of 
documentation would be expected to exist if the Veteran was seen 
by a military physician, especially in light of the many 
documented entries concerning other areas of the body such as the 
low back.  Significantly, the Veteran served in 1974 for only ten 
days, having been discharged on January 10, 1974.  Because the 
Veteran's reported history in 1976 has no support in the factual 
record, the Board does not find that the information to have any 
probative value.

Records dated in November 1976 from the Baptist Medical Center 
are telling as to the Veteran's history of knee problems.  He 
underwent an arthrotomy of the right knee and a removal of the 
medial meniscus after being diagnosed with a torn medial meniscus 
of the right knee.  Prior to the surgery, the Veteran reported 
that he injured his right knee while working for the United 
States Gypsum Company in Oklahoma.  After this injury, the 
diagnosis of a torn medial meniscus was made.  The Veteran denied 
any previous injury to the knee prior to this injury.  The work 
injury and the statement concerning no prior right knee injury 
are inconsistent with his contentions of an in-service right knee 
injury and tear.  Notably, the Veteran informed the Baptist 
Medical Center physicians of his low back problems that he had 
previously experienced.  A similar report of previous right knee 
problems would be expected, especially since the surgery in 
November 1976 specifically concerned the right knee.  

In light of the information and evidence contained in the service 
treatment records, the Palo Alto VAMC records, and the Baptist 
Medical Center records, the Board finds that the evidence does 
not establish that the Veteran experienced an in-service injury, 
disease, or event concerning his right knee.  His statements to 
that effect are not credible in the face of the inconsistent 
information and evidence from his period of service and in 1976.  
In 2005, several lay statements were submitted from family 
members, friends, and a fellow service member.  Significantly, 
the fellow service member only referred to an in-service back 
injury.  Several of the other lay statements refer to the Veteran 
experiencing an in-service knee injury.  However, there is no 
indication that the friends and family would have had actual 
knowledge of such an injury.  Rather, it appears that their 
contentions are simply repetitious of what the Veteran has 
already contended, and they were made over 30 years after the 
Veteran's period of service.  The additional lay statements 
provide no additional probative value as they are also not 
consistent with the information and evidence contained in the 
service treatment records and the 1976 post-service treatment 
records.

As noted previously, a VA examination was conducted in connection 
with the claim in June 2010.  The Veteran reported that he 
injured his right knee during basic training-a contention that 
is inconsistent with his previous contentions and the service 
treatment records.  Nevertheless, the VA examiner reviewed the 
claims file and gave the opinion that it is less likely as not 
that the Veteran's right knee condition is secondary to his 
experience in the military.  The examiner noted that there is no 
evidence in the service treatment records showing that the 
Veteran was treated for a right knee condition and that the 
discharge examination does not reference a right knee condition.  
Additionally, the examiner pointed to the right knee surgery that 
was performed in November 1976 at Baptist Medical Center.  The 
June 2010 VA examiner's opinion is persuasive as it finds support 
in the record and it was based on a review of the claims file and 
an examination of the Veteran.

In consideration of the evidence of record, the Board finds that 
he Veteran does not have a knee disorder that is attributable to 
his active military service.  Although right knee degenerative 
joint disease is shown by the evidence, service connection is not 
warranted without sufficient evidence that the current disability 
had its onset or is otherwise related to the Veteran's active 
military service.  Thus, service connection for a knee disorder 
is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence 
that arthritis of either knee manifested itself to a compensable 
degree within one year of the Veteran's separation from military 
service.  Left knee arthritis has not been shown.  Degenerative 
joint disease of the right knee was first documented in the 
record in the June 2010 VA examination report after the examiner 
reviewed a January 2010 x-ray report.  This initial x-ray 
evidence of arthritis was over 35 years after the Veteran's 
military service.  Although there is a history of right knee 
problems dating back to 1976, there is no suggestion that right 
knee arthritis dates back to as early as January 1975.  Thus, 
service connection is not warranted for arthritis on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of 
service connection for a knee disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the greater weight of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a knee disorder is denied.


REMAND

As noted in the introduction, by a July 2008 decision the Board 
reopened a claim of service connection for a back disorder and 
remanded to the AOJ for further development.  The Board finds 
that another remand is warranted for this claim.

After completing the development set forth in the remand 
instructions, the AOJ furnished to the Veteran a supplemental 
statement of the case (SSOC), dated in November 2008.  The SSOC 
was associated with a temporary file and not the claims file at 
the time of the October 2009 remand.  Although the back claim was 
recertified to the Board by the AOJ in September 2010, no 
additional SSOC was issued subsequent to the November 2008 SSOC 
(or at least not one that has been associated with the claims 
file).  This is so even though the Veteran has submitted multiple 
statements in furtherance of his claim of service connection for 
a back disorder and several medical records have been associated 
with the claims file that reference the Veteran's back problems.  
Here, due process considerations require that the AOJ consider 
the Veteran's claim in light of this evidence and require 
issuance of a SSOC reflecting such consideration.  See 38 C.F.R. 
§§ 19.31, 19.37(a) (2010).

The July 2008 remand instructed the AOJ to schedule the Veteran 
for a VA examination in connection with the claim in order to 
identify the Veteran's current back diagnosis and to obtain a 
medical opinion as to whether the Veteran has a back disorder 
that is attributable to his active military service and/or 
whether any back disorder that the Veteran had prior to military 
service was aggravated during such service.  Although the AOJ 
completed this development when the Veteran was examined in 
September 2008, the Board finds that another VA examination and 
opinion is warranted because it is necessary to decide the claim.  
This is so because once VA undertakes the effort to provide an 
examination or an opinion, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Because the 
September 2008 VA examination and opinion were not adequate, 
there was ultimately non-compliance with the remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on a veteran, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand).

The September 2008 VA examiner gave the opinion that it is less 
likely than not that the Veteran's low back condition was 
aggravated by the in-service injury (noted as an injury to the 
back when falling off a ladder in 1973).  The remand instructions 
asked the examiner to explain any opinion in the context of the 
record.  Although the examiner noted that the Veteran underwent 
lumbar spine surgery prior to service, the examiner did not 
sufficiently explain why the Veteran's pre-service spondylosis at 
L5 was not aggravated during his military service.  The examiner 
noted the in-service ladder injury, but there are over 15 entries 
in the service records concerning low back problems and leg 
numbness, including prior to the ladder injury.  There was no 
adequate explanation as to why any pre-existing back disorder did 
not increase in severity during service or why any increase was 
clearly and unmistakably due to the natural progression of the 
disease.  Additionally, the examiner did not answer the question 
of whether the Veteran has a back disorder that is attributable 
to his active military service; i.e. whether he developed a 
separate back disorder as a result of military service.  For 
instance, the Veteran was diagnosed with a back strain after the 
October 1973 ladder injury.

Significantly, the examiner stated that there was no 
documentation available to support the chronicity of a back 
condition from 1971 until the 1990s and to the present.  This 
statement does not appear to be based on an accurate medical 
history as there are post-service instances of complaints 
involving the back prior to the 1990s.  For instance, the Veteran 
reported the previous back surgery on several occasions in the 
1970s.  At a November 1981 VA examination and in November 1984 at 
the Muskogee Regional Medical Center, the Veteran reported 
experiencing back pain and leg numbness.  Thus, another medical 
opinion should be obtained that takes into account the Veteran's 
medical history.  The Board notes that the medical history also 
includes treatment for back pain following a September 1995 
injury when slipping on an icy truck bed at work and following a 
November 1999 injury when he was lifting a pallet.  This 
information should also be considered in forming an opinion.

It appears that the Veteran continues to receive regular 
treatment at the Oklahoma City VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since January 2010) from 
the Oklahoma City VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination in connection with the claim of 
service connection for a back disorder by a 
physician.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated phsyician.  All 
appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.  A comprehensive 
medical history regarding the Veteran's 
back should be noted and the examiner 
should determine the diagnosis(es) of any 
current back disorder.

Based on a thorough review of the evidence 
of record, the examiner should provide an 
opinion, with complete rationale, as to the 
medical probabilities that the Veteran now 
has a back disorder that is related to his 
period of military service, particularly 
the in-service injury when he fell off of a 
ladder.  The examiner should also indicate 
whether any such disability is more likely 
than not of post-service onset (injuries in 
1995 and 1999).

The examiner should also identify any back 
disorder that pre-existed military service.  
The examiner should indicate whether the 
evidence shows that any identified pre-
existing back disorder increased in 
severity during service.  If so, the 
examiner should give an opinion as to 
whether the increase in severity was 
clearly and unmistakably due to the natural 
progression of the disease.  An opinion 
should be provided for each identified back 
disorder and all opinions should be set 
forth in detail and explained in the 
context of the record.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for a back disorder.  
If the benefit sought is not granted, 
furnish the Veteran and his representative 
with a SSOC and afford them an opportunity 
to respond before the record is returned to 
the Board for further review.  The SSOC 
must reflect consideration of the relevant 
evidence of record received since the 
November 2008 SSOC.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


